UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

____________________________________
MUSA AMIN,                           )
                                     )
      Plaintiff,                     )
                                     )
      v.                             )           Civil Action No. 09-1581 (PLF)
                                     )
NYACK SCHOOL OF ADULT AND           )
DISTANCE EDUCATION et al.,           )
                                     )
      Defendants.                    )
____________________________________)


                                          ORDER


              For the reasons stated in the accompanying Memorandum Opinion, it is hereby

              ORDERED that the defendants’ response, construed as a motion to dismiss [17],

is GRANTED; and it is further

              ORDERED that the complaint is DISMISSED with prejudice.



                                                 /s/
                                                 PAUL L. FRIEDMAN
DATE: May 7, 2010                                United States District Judge